Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/15/2022 has been entered. Claims 1-3 and 5-21 are now pending in the application. Claims 1, 5 and 16 have been amended, claim 4 has been canceled and new claim 21 has been added by the Applicant. Previous claim 16 is rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of Applicant’s amendment to claim 16. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62799886, filed 02/01/2019. 

Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature where a permeability element disposed between the fixed portion to reduce the effect of magnetic interference” must be shown or the feature(s) canceled from the claim(s).  Currently no drawings depict such a permeability element that is disposed between the fixed portion and some other part or object. So it is also not clear where and how is the effect of magnetic interference reduced. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation " further comprising a permeability element disposed between the fixed portion to reduce the effect of magnetic interference." in lines 1-2.  However, this limitation is confusing because it is unclear how it can be understood and treated? Specifically, it is unclear where is the permeability element disposed? Is it supposed to be between the fixed portion and some other element of the optical driving mechanism or some other object in the environment, or in some other relationship with the fixed portion?  claim. It is suggested to amend the claim and/or define the limitation earlier in the claims. Furthermore, a magnetic permeable element can guide and modify the magnetic flux in the region occupied by it in a magnetic field, however, it is unclear where and how is the permeability element reducing magnetic interference? For the purposes of examination the above limitation will be treated broadly such that permeability element can be between or around any part of the fixed portion, as such element that can guide and modify the magnetic flux in the region occupied by it in a magnetic field, it reduces the effect of magnetic interference in some spatial region at least to some extent. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issue and if different meanings are sought. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kajimura US 20190196140 A1 (of record). 
In regard to independent claim 1,  Kajimura teaches (see Figs. (1-9) an optical driving mechanism (i.e. lens barrel controlling linear driving of movable lens and optical apparatus with such lens barrel,  e.g. Abstract, paragraphs [01-04, 11-13, 25-30, 54-59, 82-91]), comprising: 
2a fixed portion (lens barrel 100, lens base plate 101, paragraphs [25-30]);  
3a movable portion (lens holding frame 102 with movable lens 102a, paragraphs [25-30], Figs. 1, 5, 9) movably connected to the fixed portion and configured to 4carry a first optical element (102  is movably connected to 101,100 via guide bars 103, 104 and connection engagement parts 102b, 102c, e.g. paragraphs [25-30], Figs. 1, 5, 9); 
5a drive assembly, configured to drive the movable portion relative to the fixed 6portion to move within a limited range (i.e. as linear actuator 105 with connection part 105a drives 102 relative to 101, 100 in optical axis direction in focusing range of focusing lens group 102a, paragraphs [25-30, 33-44, 64-70], Figs. 1A-B,2-4, 7-8), wherein the limited range includes a first 7range and a second range (i.e. as focusing range first and second part of absolute sensor 200 and relative 210 position sensor units and corresponding engagement parts 102b, 102c, as depicted in Figs. 1A-B, 2A-C, 3A-B, 4, 7A-B, 8A-B, paragraphs [25-32, 33-44, 64-70]);  and  
8a position sensing assembly (as position sensor units 200, 210, paragraphs [04, 29-34, 55-59, 82-85]), configured to sense the movement of the movable 9portion relative to the fixed portion (i.e. as position sensing units detect absolute position of movable part with high accuracy, paragraphs [11-13, 29-32, 55-59, 67, 82-85, 91]), and including:  
10a reference element (as scale with portions 202, 212, paragraphs [29-32, 55-59, 82-85], Figs. 1-2, 9); 
11a first position sensing element, corresponding to the reference element 12in the first range ( e.g. absolute detection unit 201 corresponding to scale e.g. potion 202 of 200, 210, corresponding to range of 202, on 102b, paragraphs [29-32, 33-444, 55-59, 82-85], e.g. Figs. 1-4, 7-8); and  13a second position sensing element, corresponding to the reference 14element in the second range ( e.g. relative detection unit 210 corresponding to scale portion 212 of 200, 210, corresponding to range of 212, on 102c, paragraphs [29-32, 33-44, 55-59, 82-85], e.g. Figs. 1-2, 9), wherein a first position sensing surface of the 15first position sensing element and a second position sensing surface of the 16second position sensing element are arranged in a first direction (i.e. as position sensing surfaces of 201, 210 are arranged in first direction e.g. optical axis z-direction , as depicted in e.g. Figs. 1-2, 9), and 
both the first position sensing element and the second position sensing element corresponds to the reference element (i.e. as both detection unit 201 corresponding to scale e.g. potion 202 of 200, 210 and detection unit 210 corresponding to scale portion 212 of 200, 210, see paragraphs [29-32, 33-44, 55-59, 82-85], e.g. Figs. 1-2, 9);  
wherein the drive 2assembly includes a magnetic element (linear actuator 105 as voice coil motor VCM with coil and magnet as magnetic element, paragraph [01-04, 83-84, 25-30], as depicted in Figs. 1A-B, 9A-B), having an arched shaped structure (i.e. 105 has two arched shaped structure and is disposed on inner wall of a housing, e.g. 100, 101, i.e. apparatus, paragraphs [01-04, 83-84, 25-30], as depicted in Figs. 1A-B), and the magnetic element has an opening which faces the position sensing assembly (i.e. as 105 has opening facing the position sensor units 200,210, as depicted in Figs. 1A-B, paragraphs [01-04, 83-84, 25-30).  
1 Regarding claim 2, Kajimura teaches (see Figs. (1-9) that the fixed 2portion includes a second optical element (i.e. as lens barrel includes plurality of lens groups e.g. in lens base 101, besides the focusing lens group 102a in 102, paragraphs [25-28], Figs. 1a-B), and the drive assembly is configured to 3drive the first optical element to move relative to the second optical element (i.e. as 105 with drives 102a in 102 relative to 101, 100 with other of plurality of lens groups in optical axis direction, paragraphs [25-30], Figs. 1A-B).  
1 Regarding claim 3, Kajimura teaches (see Figs. (1-9) that the first 2direction is the direction in which the drive assembly drives the movable portion to 3move (i.e. as 105 with drives 102 relative to 101, 100 in first direction i.e. in optical axis direction, paragraphs [25-30], Figs. 1A-B).  
1 17  Regarding claim 5, Kajimura teaches (see Figs. (1-9) that the fixed portion includes a guiding structure (as 100, 101 includes guide bars 103, 104, with 102b, 102c paragraphs [25-29], Figs. 1A-B, 9A-B) provided near the opening and configured to 3guide the movable portion relative to the fixed portion to move in the first direction (as e.g. 103 is near opening of 105, and 103,104 configured to guide the movable par 102 relative to 100, 101 to move in first z-direction,  paragraphs [25-30], Figs. 1, 9).  
1   Regarding claim 6, Kajimura teaches (see Figs. (1-9) that the guiding 2structure has a plurality of guiding members configured to guide the movable portion 3relative to the fixed portion to move in the first direction (as guide bars 103,104 with 102b,c configured to guide the movable part 102 relative to 100, 101 to move in first z-direction, paragraphs [25-30], Figs. 1, 9), wherein the position sensing 4assembly is located between the guiding members when viewed from the first 5direction ( as parts e.g. 201, 202, 211, 212 of 200,210 are located between guiding members 102b,103 and 104, 102c, as depicted in e.g. Figs. 1A-B, 9A-B, paragraphs [25-30]). 
1   Regarding claim 7, Kajimura teaches (see Figs. (1-9) that the magnetic 2element (e.g. VCM 105) overlaps the movable portion and the position sensing assembly  in a second 3direction that is perpendicular to the first direction (as VCM 105 overlaps 102 and 200, and 210 in second direction e.g. y-direction or diagonal direction in  x-y plane , as depicted in e.g. Figs. 1, 9, paragraphs [25-30]). 
1 Regarding claim 8, Kajimura teaches (see Figs. (1-9) that the fixed 2portion includes a guiding structure (i.e. as 100, 101 include guide bar 103, 104, paragraph [25-29]), the movable portion has a connecting member (as 102 includes connecting engagement part(s) 102b, 102c, paragraph [25-29]), 3and the guiding structure passes through the connecting member (as depicted in e.g. Figs. 1-A-B, 9A-B, paragraph [25-29]).  
1 Regarding claim 9, Kajimura teaches (see Figs. (1-9) that the 2connecting member abuts an inner wall of a housing of the fixed portion (i.e. as e.g. 102c abuts inner wall of housing, barrel 101, as depicted in Figs. 1A-B, 9A, paragraph [25-29, 87-89]).  
1 Regarding claim 10, Kajimura teaches (see Figs. (1-9) that the 2connecting member is located on a lower side of a main body of the movable portion 3and includes two connecting sub-members (i.e. as e.g. 102c is located on lower side of 102 in e.g. x-direction and includes two connecting sub-members e.g. protrusions, as depicted in Figs. 1A-B, 9A-B, paragraphs [25-29, 87-89]), which are located on two sides of the 4main body of the movable portion and are adjacent to the position sensing assembly (i.e. as 102c protrusions are on two sides of centerline of 102 in x-direction, adjacent to position sensor unit 210,200, as depicted in Figs. 1A-B, 9A, paragraphs [25-29, 87-89]).  
1 Regarding claim 11, Kajimura teaches (see Figs. (1-9) that the 2connecting member is located on an upper side of a main body of the movable portion 3and includes two connecting sub-members (i.e. as e.g. 102b is located on upper side of 102 in e.g. x-direction and includes two connecting sub-members portions/ends in front and in back of holder 102 with lens 102a,  as depicted in Figs. 1A-B, 9A, paragraphs [25-29, 87-89]), which are located on both sides of the 4main body of the movable portion and away from the position sensing assembly (i.e. as end portions of 102b are on both sides of holder 102 with lens 102a, and away from at least 210, as depicted in Figs. 1A-B, 9A, paragraphs [25-29, 87-89]).  
Regarding claim 12, Kajimura teaches (see Figs. (1-9) that the fixed 2portion includes a guiding structure (i.e. as 100, 101 include guide bar 103, 104, paragraph [25-29]), and a magnetic element of the drive assembly is 3disposed between the guiding structure and the position sensing assembly (i.e. as coil, magnet of VCM actuator 105, 105a is disposed between guiding structure 104 and 200, and/or 103 and 210, in e.g. circumferential direction, as depicted in e.g. Figs. 1A-B, 5, paragraphs [20-29]).  
1 Regarding claim 13, Kajimura teaches (see Figs. (1-9) that the diving 2assembly further includes a plurality of magnetic elements (i.e. as magnetic elements of VCM 105,105a, paragraph [01-04, 83-84, 25-30], as depicted in Figs. 1A-B, 9A-B) and the movable portion is 3located between the magnetic elements (i.e. as at least 102b of 102 is between 105, 105a, ], as depicted in Figs. 1A-B, 9A-B).  
1 Regarding claim 14, Kajimura teaches (see Figs. (1-9) that the drive 2assembly includes a plurality of independent magnetic elements (i.e. as magnetic elements of VCM 105,105a, e.g. independent coil and magnet elements, e.g. paragraph [01-04, 83-84, 25-30], as depicted in Figs. 1A-B, 9A-B), and the magnetic 3elements are arranged around a center point and around the movable portion (as 105,105a, magnetic elements e.g. coil and magnet are arranged about a center point, and are around movable part 102, as depicted in Figs. 1A-B, 9A-B, paragraph [01-04, 83-84, 25-30]).  
1 Regarding claim 15, Kajimura teaches (see Figs. (1-9) that the drive 2assembly includes a coil, and the coil carries a part of the position sensing assembly.  
1 Regarding claim 16, Kajimura teaches (see Figs. (1-9) that the guiding 2structure has a plurality of guiding members extending in the first direction 3and for guiding the movable portion to move 3relative to the fixed portion in the first direction (as guide bars 103,104 with 102b,c extending in first z-direction to guide the movable part 102 relative to 100, 101 to move in first z-direction, paragraphs [25-30], Figs. 1, 9), and at least part of the drive assembly is disposed between the guiding 5members ( as parts e.g. 201, 202, 211, 212 of 200,210 are located between guiding members 102b,103 and 104, 102c, as depicted in e.g. Figs. 1A-B, 9A-B, paragraphs [25-30]).
1 Regarding claim 17, Kajimura teaches (see Figs. (1-9) that when the 2movable portion moves within the first range, the signal output by the first position 3sensing element has a linear relationship with the range of motion of the movable 4portion (i.e. as 102 moves the first range the signal output  301, and linear parts of 302, 303, is linear with the range of motion detected by 200,210 see e.g. Figs. 3A-C, 4, 8A, paragraphs [34, 48-49, 69]), and when the movable portion moves within the second range, the signal 5output by the first position sensing element has a non-linear relationship with the 6range of motion of the movable portion (i.e. as 102 moves the in second range the signal output 302, 303 is non-linear with the range of motion detected by 200,210 see e.g. Figs. 3B, 7A, e.g. paragraphs [34-40, 48-49, 69]).  
1Regarding claim 18, Kajimura teaches (see Figs. (1-9) that when the 2movable portion moves within the second range, the signal output by the second 3position sensing element has a linear relationship with the range of motion of the movable portion (i.e. as 102 moves the in second range the signal output as linear parts of 302, 303, is linear with the range of motion detected by 210 see e.g. Figs. 3A-C, 4, 8A, paragraphs [34, 48-49, 69]), and when the movable portion moves within the first range, the 19signal output by the second position sensing element has a non-linear relationship 6with the range of motion of the movable portion((i.e. as 102 moves the in first range the signal output 302, 303 has non-linear parts with the range of motion detected by 200,210 see e.g. Figs. 3B, 7A, e.g. paragraphs [34-40, 48-49, 69]).  
  1 Regarding claim 19, Kajimura teaches (see Figs. (1-9) that in a 2direction parallel to an optical axis of the optical driving mechanism, the first optical 3element is smaller in size than the second optical element (i.e.as in direction parallel to optical z-axis of lens barrel linear lens driver, the focusing optical lens group lens 102a in frame 102 has smaller relative size than other lens group in e.g. larger frame 101, as depicted in Fig. 1A, paragraphs [24-29]). 
1 Regarding claim 20, Kajimura teaches (see Figs. (1-9) that the optical 2driving mechanism has an optical axis (i.e.as optical z-axis of lens barrel linear lens driver, Figs. 1-A-B, 5, 9) and when the drive assembly receives a 3driving signal, the drive assembly drives the movable portion to move forward and backward along the optical axis (as linear actuator 105 receives signals to drive the movable part 102 along optical axis for focusing, e.g. paragraphs [11-13, 25-29, 32-44, 64-66], see Figs. 1-9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kajimura US 20190196140 A1 (of record) in view of Bachar et al (hereafter Bachar) US 20190377155 A1.

Regarding claim 21, Kajimura teaches (see Figs. (1-9) the optical driving mechanism as claimed in claim 1 (see claim 1 above), but is silent about further comprising a permeability element disposed between the fixed portion to reduce the effect of magnetic interference.
However, Bachar teaches in the same field of invention of a linear ball guided voice coil motor for folded optic (see Figs. 1-2, Title, Abstract, paragraphs [02, 07-22, 44-53]) and further teaches optical driving mechanism comprising a permeability element disposed between the fixed portion to reduce the effect of magnetic interference (as actuator 100 for moving lens 150 comprises ferromagnetic yoke 130, 132, 134 attached and between the fixed portion, base 122 and e.g. magnet(s) 106, 106, 108 of corresponding VCM(s), reducing the magnetic interference to some extent, and providing magnetic attractive force  with the magnet of VCM and thereby preventing detachment of sub-assemblies, see paragraphs [20-22, 52-53]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the base of the lens barrel controlling linear driver of movable lens of Kajimura with the permeability i.e. ferromagnetic yoke element disposed between the fixed portion i.e. base according to teachings of Bachar in order to 
provide magnetic attractive force between permeability ferromagnetic yoke element with the magnet of VCM and thereby prevent detachment of sub-assemblies of the linear driver, (Bachar see paragraphs [20-22, 52-53]). 


Response to Arguments

Applicant's arguments filed in the Remarks dated 07/15/2022 regarding claim 1 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on pages 8-9 of the Remarks that the amended limitations of claim 1 are not disclosed in cited prior art of Kajimura namely that (1) “both the first position sensing element and the second position sensing element corresponds to the reference element” and that (2) that magnetic element “having an arched shaped structure, and the magnetic element has an opening which faces the position sensing assembly”, because in Kajimura each position sensing element 201 and 211 has its own reference element 202 and 212, and since allegedly the linear actuator as VCM 105 in Kajimura does not have arched shaped structure with opening facing the position sensing assembly. The Examiner respectfully disagrees. With respect to the above issues (10 and (2), as noted in the rejection above, the cited prior art of Kajimura teaches all limitations of claim 1, since Kajimura teaches (see Figs. (1-9) an optical driving mechanism (i.e. lens barrel controlling linear driving of movable lens and optical apparatus with such lens barrel,  e.g. Abstract, paragraphs [01-04, 11-13, 25-30, 54-59, 82-91]), comprising: 
2a fixed portion (lens barrel 100, lens base plate 101, paragraphs [25-30]);  
3a movable portion (lens holding frame 102 with movable lens 102a, paragraphs [25-30], Figs. 1, 5, 9) movably connected to the fixed portion and configured to 4carry a first optical element (102  is movably connected to 101,100 via guide bars 103, 104 and connection engagement parts 102b, 102c, e.g. paragraphs [25-30], Figs. 1, 5, 9); 
5a drive assembly, configured to drive the movable portion relative to the fixed 6portion to move within a limited range (i.e. as linear actuator 105 with connection part 105a drives 102 relative to 101, 100 in optical axis direction in focusing range of focusing lens group 102a, paragraphs [25-30, 33-44, 64-70], Figs. 1A-B,2-4, 7-8), wherein the limited range includes a first 7range and a second range (i.e. as focusing range first and second part of absolute sensor 200 and relative 210 position sensor units and corresponding engagement parts 102b, 102c, as depicted in Figs. 1A-B, 2A-C, 3A-B, 4, 7A-B, 8A-B, paragraphs [25-32, 33-44, 64-70]);  and  
8a position sensing assembly (as position sensor units 200, 210, paragraphs [04, 29-34, 55-59, 82-85]), configured to sense the movement of the movable 9portion relative to the fixed portion (i.e. as position sensing units detect absolute position of movable part with high accuracy, paragraphs [11-13, 29-32, 55-59, 67, 82-85, 91]), and including:  
10a reference element (as scale with portions 202, 212, paragraphs [29-32, 55-59, 82-85], Figs. 1-2, 9); 
11a first position sensing element, corresponding to the reference element 12in the first range ( e.g. absolute detection unit 201 corresponding to scale e.g. potion 202 of 200, 210, corresponding to range of 202, on 102b, paragraphs [29-32, 33-444, 55-59, 82-85], e.g. Figs. 1-4, 7-8); and  13a second position sensing element, corresponding to the reference 14element in the second range ( e.g. relative detection unit 210 corresponding to scale portion 212 of 200, 210, corresponding to range of 212, on 102c, paragraphs [29-32, 33-44, 55-59, 82-85], e.g. Figs. 1-2, 9), wherein a first position sensing surface of the 15first position sensing element and a second position sensing surface of the 16second position sensing element are arranged in a first direction (i.e. as position sensing surfaces of 201, 210 are arranged in first direction e.g. optical axis z-direction , as depicted in e.g. Figs. 1-2, 9), and 
both the first position sensing element and the second position sensing element corresponds to the reference element (i.e. as both detection unit 201 corresponding to scale e.g. potion 202 of 200, 210 and detection unit 210 corresponding to scale portion 212 of 200, 210, see paragraphs [29-32, 33-44, 55-59, 82-85], e.g. Figs. 1-2, 9);  
wherein the drive 2assembly includes a magnetic element (linear actuator 105 as voice coil motor VCM with coil and magnet as magnetic element, paragraph [01-04, 83-84, 25-30], as depicted in Figs. 1A-B, 9A-B), having an arched shaped structure (i.e. 105 has two arched shaped structure and is disposed on inner wall of a housing, e.g. 100, 101, i.e. apparatus, paragraphs [01-04, 83-84, 25-30], as depicted in Figs. 1A-B), and the magnetic element has an opening which faces the position sensing assembly (i.e. as 105 has opening facing the position sensor units 200,210, as depicted in Figs. 1A-B, paragraphs [01-04, 83-84, 25-30).  
Specifically, Kajimura teaches that both the first position sensing element and the second position sensing element corresponds to the reference element (i.e. as both detection unit 201 corresponding to scale e.g. potion 202 of 200, 210 and detection unit 210 corresponding to scale portion 212 of 200, 210, see paragraphs [29-32, 33-44, 55-59, 82-85], e.g. Figs. 1-2, 9). 
Further in response to applicant's argument under issue (1) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that the assembly must have only one single reference element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As noted above, given the claim limitation, the reference element may have more than one part or portion. Therefore, the cited prior art of Kajimura teaches the limitation recited under issue (1) above. 
Regarding issue (2), as noted Kajimura teaches the drive 2assembly includes a magnetic element i.e. linear actuator 105 as voice coil motor VCM with coil and magnet as magnetic element, paragraph [01-04, 83-84, 25-30], as depicted in Figs. 1A-B, 9A-B), having an arched shaped structure i.e. since 105 has open slot and shape with two arched shaped structure(s) and as such is disposed on inner wall of a housing, e.g. 100, 101, i.e. apparatus, paragraphs [01-04, 83-84, 25-30], as depicted in Figs. 1A-B), and further the magnetic element has an opening which faces the position sensing assembly, i.e. since  105 has opening facing the position sensor units 200,210, as clearly depicted in Figs. 1A-B, paragraphs [01-04, 83-84, 25-30).  Therefore, the cited prior art of Kajimura teaches the limitation recited under issue (2) above.
No additional substantial arguments were presented after page 9 of the Remarks date 07/15/2022. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872